Citation Nr: 0525268	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of entitlement to service-
connected burial benefits.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The person upon whose service this claim is based, had 
service in the Philippine Scouts from June 1946 to March 
1950.  This person died in October 2001, and the appellant is 
his daughter.  

The Board notes that the appellant filed a claim for 
dependency benefits in March 2004 in addition to her existing 
claim for service-connected burial benefits.  This specific 
issue has not been adjudicated by the RO, and it is referred 
to the RO for appropriate action.


FINDING OF FACT

The appellant's father enlisted in the Philippine Scouts 
under the provisions of section 14, Public Law 190, 79th 
Congress.  


CONCLUSION OF LAW

Entitlement to burial benefits is precluded by law.  
38 U.S.C.A. § 107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.40, 3.1600 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, an award of burial benefits may 
not be granted based on the service of those who enlisted in 
the Philippine Scouts under the provisions of section 14, 
Public Law 190, 79th Congress.  All enlistments of Philippine 
Scouts between October 6, 1945 and June 30, 1947, were made 
under the provisions of Pub. L. 190.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40, 3.1600.  

The appellant's father in this case enlisted in the 
Philippine Scouts in June 1946, and was discharged there from 
in March 1950.  Although this service may provide a basis for 
compensation benefits, which were awarded during the lifetime 
of the appellant's father, the above cited law and 
regulations specifically exclude this service as a basis for 
an award of burial benefits.  Accordingly, the appellant's 
application for benefits must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death for the purpose of entitlement to service-
connected burial benefits is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


